Title: David Howell to Thomas Jefferson, 1 September 1819
From: Howell, David,Helme, Nathaniel
To: Jefferson, Thomas


					
						most esteemed Friend.
						
							Providence
							Sept. 1, 1819.
						
					
					The object of this Letter is to introduce to your notice and patronage Mr Nathaniel Helme—the young Gentleman who will deliver it. He has received the degree of A.B. in our College this day. The President informs me that his character in College has no blot—that he has taken no wrong Step—and that he believe him incapable of taking a false Step in future wilfully—that he is well qualified to teach Latin and Greek in particular, having a taste for the Study of Languages—and that his standing in his Class, with regard to other parts of classic learning, was very respectable—
					His Father the Hon. James Helme was one of your Electers in this State. His private virtues, his Social and benevolent feelings and his political principles & conduct makes him an ornament to Human nature. So fair is his character that I believe he has no personal enemy—and I am told that this Son inherits his fathers virtues.
					I desire to present to you the assurance of the continuance of  my most grateful recollection of the former notices with which you have honoured me: and pray that Heaven may protract your life, usefulness and happiness here to a very late day and then give you a Serene and peaceful passage to the abodes of the blessed.
					
						your real Friend
						
							D. Howell
						
					
				